Exhibit 10.1

ASSET ALIGNMENT AND LIMITED PARTNERSHIP

CONVERSION AGREEMENT

This Asset Alignment and Limited Partnership Conversion Agreement (the
“Agreement”) is made as of November 2, 2012 by and among Mission West
Properties, Inc., a Maryland corporation (the “Company”), Mission West
Properties, L.P., a Delaware limited partnership (“MWP”), Mission West
Properties, L.P. I, a Delaware limited partnership (“MWP I”), Mission West
Properties, L.P. II, a Delaware limited partnership (“MWP II”), Mission West
Properties, L.P. III, a Delaware limited partnership (“MWP III”), Mission West
Properties, L.P. IV, a Delaware limited partnership (“MWP IV”), Mission West
Properties, L.P. V, a Delaware limited partnership (“MWP V” and, together with
MWP, MWP I, MWP II, MWP III and MWP IV, the “Operating Partnerships”), and each
of the limited partners (the “Limited Partners”) of the Operating Partnerships.

RECITALS

A. The Company is the sole general partner of each of the Operating
Partnerships. The Operating Partnerships are governed, as applicable, by those
certain Amended and Restated Agreements of Limited Partnership, dated as of
July 1, 1998, for each of MWP, MWP I, MWP II and MWP III, and by those certain
Agreements of Limited Partnership, dated as of December 21, 2011, for each of
MWP IV and MWP V (collectively, the “Partnership Agreements”). Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement have the
meanings provided in the respective Partnership Agreements;

B. The Limited Partners shown on Exhibit A own all of the units of limited
partnership interest of the Operating Partnerships (“L.P. Units”) outstanding as
of the date of this Agreement;

C. The Company and the Limited Partners agree that their interests in owning,
operating and managing real estate are divergent and desire to separate their
interests in the Operating Partnerships pursuant to the terms and conditions of
a Partnership Separation Agreement to be executed by and among the parties
hereto (the “Partnership Separation Agreement”);

D. Pursuant to that certain Exchange Rights Agreement dated as of December 29,
1998, as amended (the “Exchange Rights Agreement”), each Limited Partner is
entitled to tender their L.P. Units in exchange for (i) cash, (ii) shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”), or
(iii) a combination thereof;

E. Certain Limited Partners will elect to tender their L.P. Units (the
“Departing Limited Partners”), and the remaining Limited Partners, as set forth
on Exhibit B hereto, provided that Exhibit B will be updated upon final
elections, (the “Surviving Limited Partners”), desire to continue to participate
in the Operating Partnerships;

F. The Surviving Limited Partners have requested that the Company enter into
certain inter-partnership transactions to facilitate the long term plans of the
Operating Partnerships to continue to own and operate certain real estate assets
currently owned by the Operating Partnerships;

 

1



--------------------------------------------------------------------------------

G. The Company has agreed to accommodate the request of the Surviving Limited
Partners in order to provide an equitable distribution of assets and liabilities
pursuant to the Partnership Separation Agreement; and

H. The Limited Partners have entered into this Agreement in conjunction with the
Company’s plans to liquidate its assets, except those assets to be retained by
the Operating Partnerships.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Transfer of Assets. On the Closing, MWP IV shall sell its assets listed on
Exhibit C hereto, at the agreed upon fair value of $133,950,490, to certain of
the Operating Partnerships, and such Operating Partnerships shall purchase from
MWP IV such assets at such agreed upon fair value, as follows: 80% to MWP
($133,950,490 X 80% = $107,160,392), 10% to MWP II ($133,950,490 X 10% =
$13,395,049) and 10% to MWP III for $13,395,049, in a taxable transaction in
exchange for approximately $15,000,000 in cash and $118,950,490 in promissory
notes. Upon completion of the sale, MWP IV will no longer own any real property
assets and will hold only the cash and notes receivable from MWP, MWP II and MWP
III as set forth above.

2. Limited Partnership Unit Conversion.

2.1 Pursuant to the terms of the Exchange Rights Agreement, the Departing
Limited Partners have elected to tender their respective L.P. Units to the
Company in exchange for shares of Common Stock, cash or a combination thereof by
delivering to the Company (a) a Letter of Transmittal and (b) a calculation, to
the best of their knowledge and with the help of the Company, of the maximum
number of shares of Common Stock that may be issued without causing either (x) a
violation of the restrictions on ownership and transfer (the “REIT
Requirements”) contained in the charter of the Company (the “Charter”) in any
respect, or (y) any person or entity to beneficially own shares of Common Stock
in excess of the applicable Ownership Limit (as defined in the Charter). The
Company shall pay for the L.P. Units by delivering shares of Common Stock, cash,
a promissory note or a combination thereof. Additionally, Carl Berg and Clyde
Berg have agreed to convert their remaining L.P. Units totaling 1,379,280 in MWP
IV to shares of Common Stock.

2.2 Notwithstanding Section 2.1 above, and in accordance with Section 2.2 of the
Exchange Rights Agreement, no shares of Common Stock or cash shall be issued or
paid in respect of any tender of L.P. Units if such tender of L.P. Units would
result in a violation of the REIT Requirements or would result in any person or
entity beneficially owning shares of Common Stock in excess of the applicable
Ownership Limit. Accordingly, the Company will issue a note payable to any
Departing Limited Partner who is prevented from converting any L.P. Units in
partial redemption of their interests due to the applicable Ownership Limit.
Exhibit F hereto shall be updated to list the notes to be issued to Departing
Limited Partners.

 

2



--------------------------------------------------------------------------------

3. Closing and Partnership Separation Agreement

3.1 Closing Date. The parties shall close the transactions contemplated by this
Agreement (the “Closing”) on December 26, 2012, or such other date as is
determined by the Company (the “Closing Date”).

3.2 Partnership Separation Agreement. Immediately following the asset alignment
and conversion transactions identified in Sections 1 and 2 above, the Company
and the Surviving Limited Partners shall consummate the transactions
contemplated in the Partnership Separation Agreement.

4. General Provisions

4.1 Waiver and Modification. This Agreement may be amended or supplemented only
by a written instrument signed by the Company and the party against whom the
amendment or supplement is sought to be enforced.

4.2 Further Assurances. Each party agrees, at its own expense, to execute,
acknowledge and deliver any further instruments reasonably requested by another
party, and to take any other action consistent with the terms of this Agreement
that may reasonably be requested by the other parties, for the purpose of
carrying out the terms of this Agreement.

4.3 Governing Law and Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California, except as to matters
relating to the internal actions and affairs of the Company (including the
powers, rights, duties and obligations of the directors, officers and
stockholders) to which Maryland law would apply, which shall be governed by and
interpreted in accordance with the laws of the State of Maryland. Any legal
proceeding between the parties hereto shall take place in Santa Clara County,
California.

4.4 Binding Effect; Successors; Third Party Beneficiary. This Agreement shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective transferees, assigns and other successors in interest, and nothing
herein is intended to, and does not, confer upon any person other than the
parties hereto any rights or remedies hereunder.

4.5 Counterparts. This Agreement may be executed in counterparts.

4.6 References. Unless expressly indicated to the contrary, all references
herein to Sections and Exhibits refer to the specified part of this Agreement.
All terms such as “herein,” “hereby” or “hereunder” refer to this Agreement as a
whole.

4.7 Headings. The headings used in this Agreement are provided for convenience
only and this Agreement shall be interpreted as though they did not appear
herein.

4.8 Termination. This Agreement may be terminated by the Company at any time
prior to the Closing Date.

 

3



--------------------------------------------------------------------------------

5. Board and Partnership Approvals

5.1 Board Approval. The Board of Directors of the Company, by resolutions duly
adopted and by the requisite vote provided for in the Charter and Bylaws of the
Company, upon the recommendation of its Independent Directors Committee, has
duly authorized and approved this Agreement and the performance by the Company
in its own capacity and in its capacity as general partner of each of the
Operating Partnerships, of its obligations hereunder, and any other required
transactions and agreements contemplated by the Company in connection herewith.

5.2 Partner Approval. By executing this Agreement the Company, in its capacity
as general partner of each of the Operating Partnerships and the Limited
Partners of each of the Operating Partnerships authorize and approve this
Agreement and the performance by such Operating Partnership of its obligations
hereunder, by all necessary limited partnership action. This Agreement shall be
deemed duly authorized and approved by the execution of this Agreement by
Limited Partners holding at least one half of the L.P. Units of each of the
Operating Partnership (not including L.P. Units held by the Company) and Limited
Partners holding at least one half of the total L.P. Units of all of the
Operating Partnerships (not including L.P. Units held by the Company).

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

The parties have duly executed and delivered this Asset Alignment and Limited
Partnership Conversion Agreement as of the date set forth above.

 

OPERATING PARTNERSHIPS:

 

MISSION WEST PROPERTIES, L.P., a Delaware limited partnership

   

COMPANY:

 

MISSION WEST PROPERTIES, INC., a Maryland corporation

By: Mission West Properties, Inc., a Maryland     By:   /s/ R.V. Marino
corporation, Its General Partner     Name:   R.V. Marino     Title:   President
and COO By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

MISSION WEST PROPERTIES, L.P. I, a Delaware limited partnership:

 

By: Mission West Properties, Inc., a Maryland corporation, Its General Partner

      By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

MISSION WEST PROPERTIES, L.P. II, a Delaware limited partnership:

 

By: Mission West Properties, Inc., a Maryland corporation, Its General Partner

      By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

 

SIGNATURE PAGE TO THE ASSET ALIGNMENT AGREEMENT AND

LIMITED PARTNERSHIP CONVERSION AGREEMENT



--------------------------------------------------------------------------------

MISSION WEST PROPERTIES, L.P. III, a Delaware limited partnership:

 

By: Mission West Properties, Inc., a Maryland corporation, Its General Partner

      By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

MISSION WEST PROPERTIES, L.P. IV, a Delaware limited partnership:

 

By: Mission West Properties, Inc., a Maryland corporation, Its General Partner

      By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

MISSION WEST PROPERTIES, L.P. V, a Delaware limited partnership:

 

By: Mission West Properties, Inc., a Maryland corporation, Its General Partner

      By:   /s/ Carl E. Berg       Name:   Carl E. Berg       Title:   Chief
Executive Officer      

 

SIGNATURE PAGE TO THE ASSET ALIGNMENT AGREEMENT AND

LIMITED PARTNERSHIP CONVERSION AGREEMENT



--------------------------------------------------------------------------------

LIMITED PARTNERS:

 

CARL E. BERG

/s/ Carl E. Berg 1981 KARA ANN BERG TRUST /s/ Clyde J. Berg THELMER AALGAARD /s/
Thelmer Aalgaard CLYDE J. BERG

/s/ Clyde J. Berg

KARA A. BERG /s/ Kara A. Berg BERG & BERG ENTERPRISES, INC. /s/ Carl E. Berg
BERG & BERG ENTERPRISES, LLC /s/ Carl E. Berg

 

SIGNATURE PAGE TO THE ASSET ALIGNMENT AGREEMENT AND

LIMITED PARTNERSHIP CONVERSION AGREEMENT



--------------------------------------------------------------------------------

WEST COAST VENTURE CAPITAL, INC. /s/ Carl E. Berg JTK TRUST    MICHAEL L. KNAPP
/s/ Michael L. Knapp LEIGHTON FARGHER    MYRON CRAWFORD    STEVE ABERLE    BRIAN
AALGAARD    SONYA BERG   

 

SIGNATURE PAGE TO THE ASSET ALIGNMENT AGREEMENT AND

LIMITED PARTNERSHIP CONVERSION AGREEMENT



--------------------------------------------------------------------------------

SHERRI ZORN    KNAPP INVESTMENTS

/s/ Michael Knapp

KARA ANN BERG 2011 CHARITABLE REMAINDER TRUST

/s/ Carl E. Berg

CLYDE J. BERG 2011 CHARITABLE REMAINDER TRUST

/s/ Clyde J. Berg

CARL AND MARY ANN BERG CHARITABLE REMAINDER TRUST

/s/ Carl E. Berg

 

SIGNATURE PAGE TO THE ASSET ALIGNMENT AGREEMENT AND

LIMITED PARTNERSHIP CONVERSION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

LIMITED PARTNERS

Carl E. Berg and Mary Ann Berg

Clyde J. Berg

Kara Ann Berg

1981 Kara Ann Berg Trust

Thelmer and Patricia Aalgaard

Berg & Berg Enterprises, Inc.

Berg & Berg Enterprises, LLC

West Coast Venture Capital, Inc.

The JTK Trust

Michael L. Knapp

Leighton Fargher

Myron Crawford

Steve Aberle

Brian Aalgaard

Sonya Berg

Sherri Zorn

Knapp Investments

Kara Ann Berg 2011 Charitable Remainder Trust

Clyde J. Berg 2011 Charitable Remainder Trust

Carl and Mary Ann Berg Charitable Remainder Trust



--------------------------------------------------------------------------------

EXHIBIT B

SURVIVING LIMITED PARTNERS

Carl E. Berg and Mary Ann Berg

Clyde J. Berg

Kara Ann Berg

1981 Kara Ann Berg Trust

Thelmer and Patricia Aalgaard

Berg & Berg Enterprises, Inc.

Berg & Berg Enterprises, LLC

West Coast Venture Capital, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

DE ANZA LEGAL DESCRIPTION

Real property in the City of Cupertino, County of Santa Clara, State of
California, described as follows:

PARCEL ONE:

Parcel 1, as said Parcel is shown on the Parcel Map filed November 23, 1977 in
Book 408 of Maps at Pages 14 and 15, Santa Clara County Records.

Excepting therefrom certain underground water rights as contained in that
document recorded April 12, 1991 as Document No. 10863994 of Official Records.

PARCEL ONE-A:

An easement for ingress and egress over a portion of Parcel 2 as shown on the
Parcel Map filed November 23, 1977 in Book 408 of Maps at Pages 14 and 15, Santa
Clara County Records.

MARIANI LEGAL DESCRIPTION

Real property in the City of Cupertino, County of Santa Clara, State of
California, described as follows:

PARCEL TWO:

Parcel 2, as said Parcel is shown on the Parcel Map filed November 23, 1977 in
Book 408 of Maps at Pages 14 and 15, Santa Clara County Records.

Excepting therefrom certain underground water rights as contained in that
document recorded April 12, 1991 as Document No. 10863994 of Official Records.

PARCEL TWO-A:

An easement for ingress and egress over a portion of Parcel 1 as shown on the
Parcel Map filed November 23, 1977 in Book 408 of Maps at Pages 14 and 15, Santa
Clara County Records.



--------------------------------------------------------------------------------

EXHIBIT D

COMMON STOCK OR CASH TO BE PAID TO DEPARTING LIMITED PARTNERS

 

Limited Partner

  

L.P. Units

  

Cash

  

Stock

  

Note